J-S43021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    JAMES LEE THOMPSON

                             Appellant                No. 1870 WDA 2019


            Appeal from the PCRA Order entered November 15, 2019
               In the Court of Common Pleas of Cambria County
               Criminal Division at No: CP-11-CR-0002174-2004


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY STABILE, J.:                        FILED DECEMBER 21, 2020

        Appellant, James Lee Thompson, appeals pro se from the order entered

November 15, 2019 in the Court of Common Pleas of Cambria County,

dismissing his (second) petition for relief pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.1 Upon review, we affirm.

        On May 19, 2005, a jury convicted Appellant of first degree murder in

connection with the shooting death of a Johnstown man on the night of June

27 and June 28, 2004. Appellant was sentenced to life imprisonment without

parole on July 12, 2005.          On January 12, 2007, our Court affirmed the

judgment of sentence. No further appeal was taken. See Commonwealth

v. Thompson, No. 2227 WDA 2005, unpublished memorandum (Pa. Super.


____________________________________________


1   The instant petition was filed on October 21, 2019.
J-S43021-20


January 12, 2007) (direct appeal); Commonwealth v. Thompson, No. 1493

WDA 2008), unpublished memorandum (Pa. Super. February 19, 2010) (first

PCRA petition).

       On appeal Appellant argues that under Commonwealth v. Ford, 217
A.3d 824 (Pa. 2019),2 the sentencing court, at the time of sentencing, should

have determined Appellant’s ability to pay a non-mandatory fine before

imposing such a fine as part of Appellant’s sentence. Having failed to do so,

Appellant argues his sentence is illegal.

       “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

All PCRA petitions, “including a second or subsequent petition, shall be filed

within one year of the date the judgment becomes final” unless an exception

to timeliness applies.        42 Pa.C.S.A. § 9545(b)(1).    “The PCRA’s time

restrictions are jurisdictional in nature. Thus, if a PCRA petition is untimely,

neither this Court nor the [PCRA] court has jurisdiction over the petition.

Without jurisdiction, we simply do not have the legal authority to address the

substantive claims.” Commonwealth v. Chester, 895 A.2d 520, 522 (Pa.


____________________________________________


2 In Ford, our Supreme Court held that “the plain language of [Section
9726(c) of the Sentencing Code] is clear: trial courts are without authority to
impose non-mandatory fines absent record evidence that the defendant is or
will be able to pay them.” Ford, 217 A.3d at 829.

                                           -2-
J-S43021-20


2006) (internal citations and quotation marks omitted).           As timeliness is

separate and distinct from the merits of Appellant’s underlying claims, we first

determine whether this PCRA petition is timely filed.        Commonwealth v.

Stokes, 959 A.2d 306, 310 (Pa. 2008). The timeliness requirements of the

PCRA petition must be met, even if the underlying claim is a challenge to the

legality of the sentence. See Commonwealth v. Fahy, 737 A.2d 214, 223

(Pa. 1999) (“Although legality of sentence is always subject to review within

the PCRA, claims must still first satisfy the PCRA’s time limits or one of the

exceptions thereto”) (citation omitted).

      Based on the foregoing, before we may address the merits of this

appeal, we must determine whether the PCRA court had jurisdiction to

entertain the underlying PCRA petition.       The PCRA contains the following

restrictions governing the timeliness of any PCRA petition.

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

            ...

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.


                                       -3-
J-S43021-20


      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within one year of the date the claim could have been
      presented

      (3) For purposes of this subchapter, a judgment becomes final at
      the conclusion of direct review, including discretionary review in
      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42 Pa.C.S.A. § 9545(b). As noted above, Section 9545’s timeliness provisions

are jurisdictional.   Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      Here, the record reflects Appellant’s judgment of sentence became final

at the expiration of the 30-day period to appeal to the Supreme Court of

Pennsylvania. See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a). Because

Appellant had one year from February 12, 2007 to file his PCRA petition, the

current filing, which was filed on October 21, 2019, is facially untimely.

      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.




                                     -4-
J-S43021-20



       Appellant argues that our Supreme Court’s decision in Ford constitutes

a newly discovered fact for purposes of Section 9545(b)(1)(ii).3 In reaching

said conclusion, Appellant argues that the PCRA court’s reliance on

Commonwealth v. Watts, 23 A.3d 980 (Pa. 2011),4 for the proposition that
____________________________________________


3 The newly-discovered fact exception requires a petitioner to plead and prove
two components: 1) the facts upon which the claim was predicated were
unknown, and (2) these unknown facts could not have been ascertained by
the exercise of due diligence. See Commonwealth v. Burton, 158 A.3d
618, 638 (Pa. 2017).

4   In Watts,

       Watts’s direct appeal was dismissed in 2002 because counsel
       failed to file a docketing statement. Within 60 days of learning of
       the dismissal in August 2003, Watts filed a PCRA petition seeking
       reinstatement of his direct appeal rights nunc pro tunc. [Watts,
23 A.3d at 981]. The PCRA court dismissed the petition as
       untimely, and this Court affirmed in August 2005, noting that
       Watts did not exercise due diligence in determining the status of
       his appeal. Id. at 982. Watts did not seek review of our decision
       by our Supreme Court. In 2007, Watts filed a second PCRA
       petition, again alleging attorney abandonment, but claiming that
       his petition met the timeliness exception of section 9545(b)(1)(ii)
       because it was filed within 60 days of [Commonwealth v.
       Bennett, 930 A.2d 1264 (Pa. 2007) (in Bennett, our Supreme
       Court found that attorney abandonment may constitute a factual
       basis for the section 9545(b)(1)(ii) timeliness exception)].
       [Watts, 23 A.3d at 982]. The PCRA court dismissed the petition
       as untimely, this Court reversed, and our Supreme Court reversed
       us, holding that the PCRA court properly dismissed Watts’ second
       PCRA petition. The Court held that the Bennett decision was not
       a fact upon which Watts could rely in meeting the timeliness
       exception of section 9545(b)(1)(ii). Id. at 986. The factual
       predicate of Watts’ claim was his counsel’s abandonment, which
       Watts discovered in 2003, within the one-year PCRA deadline. As
       such, the abandonment could not serve to satisfy section
       9545(b)(1)(ii) for a petition filed in 2007. Id.

Commonwealth v. Huddleston, 55 A.3d 1217, 1221 (Pa. Super. 2012).

                                           -5-
J-S43021-20



subsequent decisional law does not amount to a new “fact” under Section

9545(b)(1)(ii), was misplaced as Watts was incorrectly decided by the

Supreme Court.

      Appellant engages in a lengthy dissertation on the operation of several

federal and state decisions dealing with what constitutes a “new rule” and

under what circumstances a new rule is applicable to cases on collateral

review. Appellant’s dissertation might have had some relevancy in the context

of a Section 9545(b)(1)(iii) analysis. However, Appellant is not arguing that

he met Section 9545(b)(1)(iii). Appellant specifically, repeatedly, and solely

argues that he met Section 9545(b)(1)(ii).        Appellant fails, however, to

address whether Ford constitute a “newly discovered fact” for purposes of

Section 9545(b)(1)(ii), except for criticizing Watts as incorrectly decided.

      Watts, however, despite Appellant’s criticism, controls the issue raised

by Appellant, i.e., whether a judicial opinion constitutes a fact for purposes of

Section 9545(b)(1)(ii). In Watts, the Supreme Court explained the distinction

between law and fact as follows:

       Black’s Law Dictionary explains the distinction thusly: ‘Law is
       a principle; fact is an event. Law is conceived; fact is actual.
       Law is a rule of duty; fact is that which has been according to
       or in contravention of the rule.’ Put another way ‘A ‘fact,’ as
       distinguished from the ‘law,’ . . . [is that which] is to be
       presumed or proved to be or not to be for the purpose of
       applying or refusing to apply a rule of law.’ Consistent with
       these definitions, an in-court ruling or published judicial
       opinion is law, for it is simply the embodiment of abstract
       principles applied to actual events. The events that prompted
       the analysis, which must be established by presumption or
       evidence, are regarded as fact.


                                      -6-
J-S43021-20



Watts, 23 A.3d at 986-87.

      Applying the foregoing analysis to the matter at hand, we conclude that

Ford is not a “fact” for purposes of Section 9545(b)(1)(ii). The event that

prompted Ford, i.e., failure to hold a hearing, is the fact relevant for purposes

of Section 9545(b)(1)(ii). Appellant, however, was fully aware of that fact

since the day of sentencing (July 12, 2005), yet he failed to act upon it.

      Accordingly, because Ford does not constitute a “newly discovered fact”

for purposes of Section 9545(b)(ii), we agree with the PCRA court that the

instant PCRA is untimely.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2020




                                      -7-